Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-7, 10-13, 16 and 19-20 are currently pending in the present application.
Claims 1 and 4 are currently amended; claims 2-3, 8-9, 14-15, and 17-18 have been cancelled by the applicant; claims 5 and 12 are original; claims 6-7, 10-11, 13, 16, and 19-20 have been previously presented.
Response to Amendment
The amendment dated 25 October 2021 has been entered into the record.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with counsel of record, Mr. Stephen Moore, on 11 November 2021.
The application has been amended as follows: 
Claim 11.  A method for manufacturing a display panel, comprising: manufacturing a first substrate, manufacturing a second substrate, and assembling the first substrate with the second substrate; wherein manufacturing the first substrate comprises: forming a plurality of data lines and a liner layer by a single first patterning process on a first base substrate, successively forming a pixel electrode and an a second patterning process on the first base substrate on which the data lines have been formed, and forming a first common electrode in an area other than the data lines by a third patterning process on the first base substrate on which the insulating layer has been formed; wherein manufacturing the second substrate comprises: forming a second common electrode at least at a preset position by a fourth patterning process on a second base substrate, and forming a plurality of spacers on the second substrate and in a display area, wherein position of the spacers corresponds to a position of the liner layer; and wherein assembling the first substrate with the second substrate comprises: assembling the first substrate with the second substrate so that the preset position corresponds to a position of the data line.
Claim 12. The method according to claim 11, wherein forming the second common electrode at least at the preset position comprises: forming a transparent conductive material layer on the second base substrate; and performing [[a]] the fourth patterning process to the transparent conductive material layer to form a plurality of first strip sub-electrodes parallel to the data lines, wherein after the first substrate is assembled with the second substrate, each of the first strip sub-electrodes completely covers a corresponding one of the data lines. 
Claim 13.  The method according to claim 12, wherein manufacturing the first substrate further comprises: forming a plurality of gate lines and first common electrode lines by [[a]] the third patterning process on the first base substrate, and wherein forming the second common electrode at least at the preset position further comprises: after forming the transparent conductive material layer, performing [[a]] the fourth 
Claim 16.  The method according to claim 11, wherein assembling the first substrate with the second substrate comprises: forming a sealant by a fifth patterning process on the first substrate or the second substrate, wherein a plurality of conductive gold balls are uniformly distributed in the sealant, wherein a first side of the sealant is in contact with the first common electrode, and a second side of the sealant opposite to the first side is in contact with the second common electrode, and wherein the plurality of conductive gold balls electrically connect the first common electrode with the second common electrode.
Allowable Subject Matter
Claims 1, 4-7, 10-13, 16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record, alone or in combination, does not explicitly disclose or suggest that a difference between one-sided line widths of each of the first strip sub-electrodes and the black matrix ranges from 1.5 to 2.5 micrometers, in combination with the remaining claim limitations.
Regarding independent claim 11, the prior art of record, alone or in combination, does not explicitly disclose or suggest that the step of forming a plurality of data lines .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding claims 4-7, 10, 12-13, 16, and 19-20, because they depend upon either claim 1 or claim 11, they are likewise allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871